                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 UNITED PRESS INT’L, INC.,                       )
                                                 )
         Plaintiff,                              )
                                                 )          NO. 3:18-cv-00910
 v.                                              )
                                                 )          JUDGE CAMPBELL
 GLOBAL ONE NEWS, INC., et al.,                  )          MAGISTRATE JUDGE NEWBERN
                                                 )
         Defendants.                             )


                                        MEMORANDUM

         Pending before the Court is Plaintiff’s Motion for Default Judgment (Doc. No. 22) and

Memorandum in Support (Doc. No. 23). Defendants have not responded.

         The Court has considered the allegations in the Complaint and finds that they state a claim

for relief.   For the reasons stated below, the Plaintiff’s Motion for Default Judgment is

GRANTED.

                               I.     FACTUAL ALLEGATIONS

         Plaintiff United Press International, Inc. (“UPI”) is a Delaware corporation with its

principle place of business in Florida. (Doc. No. 1 ¶ 2). UPI is an international news agency

providing information through various mediums using the trademarks “UPI” and “UNITED

PRESS INTERNATIONAL.” (“the UPI marks”). (Id. ¶¶ 9, 11-13). The UPI marks are registered

trademarks with the U.S. Patent and Trademark Office. (Id. ¶¶ 17-20).

         Defendant Global One News, Inc. (“Global One”), which formerly operated under the

name “United News International” and “UNI”, is a Delaware corporation with its principle place

of business in Tennessee. (Id. at ¶¶ 3, 26). Global One provides “news-related services, including

online production of articles and videos.” (Id. ¶24). Defendant Stanley W. Fields (“Fields”) is the



      Case 3:18-cv-00910 Document 24 Filed 05/21/20 Page 1 of 10 PageID #: 117
founder and former chief executive officer of Global One. (Id. at ¶ 4). Defendant Kurt Thomet

(“Thomet”) was chief executive officer of Global One at the time of the filing of the Complaint.

(Id.) Fields and Thomet authorized and directed Global One in the acts complained of. (Id.)

       In September 2018, Plaintiff filed the instant action alleging claims of trademark

infringement, unfair competition, false designation of origin, and violations of the Tennessee

Consumer Protection Act. (Doc. No. 1). Defendants have been served and are aware of this action.

(Doc. Nos. 12, 13, 14). Defendants have not answered the Complaint or made any other filings in

this case. The Clerk of Court entered default. (Doc. No. 19). Thereafter, Plaintiff moved for

default judgment on Count I, trademark infringement, and dismissed all other claims without

prejudice. (Doc. No. 23).

                               II.    STANDARD OF REVIEW

       Federal Rule 55(b) governs the entry of default judgment. A plaintiff must have first

secured an entry of default from the Clerk of Court, which requires a showing, “by affidavit or

otherwise,” that the defendant “has failed to plead or otherwise defend” itself in the action. Fed.

R. Civ. P. 55(a). Upon entry of default, if a plaintiff’s claim is not for a sum certain, he or she

“must apply to the court for a default judgment.” Fed. R. Civ. P. 55(b)(1)-(2).

       Once default has been entered, the defaulting party is deemed to have admitted all of the

well pleaded factual allegations in the complaint concerning liability. Zinganything, LLC v. Imp.

Store, 158 F. Supp. 3d 668, 670 (N.D. Ohio 2016); see Fed. R. Civ. P. 8(b)(6) (“An allegation—

other than one relating to the amount of damages—is admitted if a responsive pleasing is required

and the allegation is not denied.”). “When an application is made to the court under Rule 55(b)(2)

for the entry of judgment by default, the district judge is required to exercise sound judicial

discretion in determining whether the judgment should be entered.” 10A Charles Alan Wright,



                                                 2

   Case 3:18-cv-00910 Document 24 Filed 05/21/20 Page 2 of 10 PageID #: 118
Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 2685 (3d ed. 1998). “This

element of discretion makes it clear that the party making the request is not entitled to a default

judgment as of right.” Id. The court should deny a motion for default judgment if the complaint

fails to state a claim upon which relief can be granted. Bailey v. Harrison, 107 F.3d 870 (6th Cir.

1997). In determining whether to enter a default judgment, courts typically consider factors such

as:

         The amount of money potentially involved; whether material issues of fact or issues
         of substantial public importance are at issue; whether the default is largely
         technical; whether plaintiff has been substantially prejudiced by the delay involved;
         whether the grounds for default are clearly established or are in doubt; how harsh
         the effect of a default judgment may be; whether the default was caused by a good-
         faith mistake or excusable neglect; and whether the plaintiff has engaged in a course
         of delay.

10A Wright et al. at § 2685. However, the court must still determine whether those facts are

sufficient to state a claim for relief with respect to each of the plaintiff’s theories of liability.

Zinganything, LLC, 158 F. Supp. 3d at 670.

                                         III.   ANALYSIS

A. Trademark Infringement

         To establish liability for trademark infringement under 15 U.S.C. § 1114(a), a party must

show that: (1) it owns a trademark; (2) the infringer used the mark in commerce without

authorization; and (3) the use of the alleged infringing mark “is likely to cause confusion among

consumers regarding the origin of the goods offered by the parties.” Coach, Inc. v. Goodfellow,

717 F.3d 498, 502 (6th Cir. 2013) (citations omitted). The party “must show that the defendant’s

use of its marks constitutes use ‘in commerce’ of a ‘reproduction, counterfeit, copy, or colorable

imitation of a registered mark in connection with the sale, offering for sale, distribution, or

advertising of any goods or services on or in connection with which such use is likely to cause



                                                  3

      Case 3:18-cv-00910 Document 24 Filed 05/21/20 Page 3 of 10 PageID #: 119
confusion, or to cause mistake, or to deceive.’” The Row, Inc. v. Rooke, LLC, No. 18-5068, 2018

WL 7107543, at *2 (6th Cir. Sept. 20, 2018) (citing 15 U.S.C. § 1114(1)).

        UPI has satisfied element one by providing evidence that it owns the registered trademarks

UNI and UNITED NEWS INTERNATIONAL. (See Doc. Nos. 1-2, 1-3, 1-4). Plaintiff has also

stated that Defendant used the alleged infringing mark in commerce, thereby satisfying the second

element. (See Doc. No. 1, ¶¶ 24-39 (providing copies of various UNI online publications bearing

the marks UNI and UNITED NEWS INTERNATIONAL)). The third element, likelihood of

confusion, is the essence of the claim for trademark infringement. See Audi AG v. D’Amato, 469

F.3d 534, 542 (6th Cir. 2006).

        To determine the likelihood of confusion, the Sixth Circuit uses an eight-factor test.

Leelanau Wine Cellars, Ltd. v. Black & Red, Inc., 502 F.3d 504, 515 (6th Cir. 2007). These factors

are: (1) the strength of plaintiff’s mark; (2) the relatedness of the goods; (3) similarity of the marks;

(4) evidence of actual confusion; (5) the marketing channels used; (6) the likely degree of

purchaser care; (7) the intent of Defendant in selecting the mark; and (8) the expansion of the

product lines. Id. “Not all of these factors will be relevant in every case, and the ultimate question

remains whether relevant consumers are likely to believe that the products or services offered by

the parties are affiliated in some way.” The Row, 2018 WL 7107543 at *2 (internal quotation marks

omitted) (citing Homeowners Grp. v. Home Mktg. Specialists, Inc., 931 F.2d 1100 (6th Cir. 1991)).

        1. Strength of the Mark

        “Registration of a mark on the Principal Register of the USPTO creates a rebuttable

presumption that a trademark is valid, that is, either inherently distinctive or descriptive with

secondary meaning, and therefore, protectable under federal trademark law.” Leelanau Wine, 502

F.3d at 513. (citing 15 U.S.C. § 1115(a)). In this case, the UPI and UNITED PRESS



                                                   4

   Case 3:18-cv-00910 Document 24 Filed 05/21/20 Page 4 of 10 PageID #: 120
INTERNATIONAL marks have been registered with the USPTO since 1960 and 2008,

respectively. (Doc. Nos. 1-2, 1-3, 1-4). The registration of the marks supports a finding in favor

of UPI.

          2. Relatedness of the Goods

          “Services and goods are ‘related’ not because they coexist in the same broad industry, but

are ‘related’ if the services are marketed and consumed such that buyers are likely to believe that

the services, similarly marketed, come from the same source, or are somehow connected with or

sponsored by a common company.” Daddy’s Junky Music Stores, Inc. v. Big Daddy’s Family

Music Ctr., 109 F.3d 275, 282-83 (6th Cir. 1997) (internal quotations omitted). “If the parties

compete directly, confusion is likely if the marks are sufficiently similar.” The Row, 2018 WL

7107543, at *3 (quoting Kellogg Co. v. Toucan Golf, Inc., 337 F.3d 616, 624 (6th Cir. 2003)).

Here, UPI and Global One offer virtually the same service (news) through the same platform

(online). The Court finds that relatedness of the goods here supports a likelihood of confusion.

          3. Similarity of the Marks

          Similarity of the marks is a factor afforded “considerable weight.” Daddy’s Junky Music,

109 F.3d at 283. In evaluating this factor, the court considers whether “the appearance of the two

marks is similar enough that it would confuse customers who do not have both marks before them

but who may have a general vague, or even hazy, impression or recollection of the other party’s

mark.” Wynn Oil Co. v. American Way Svc. Corp., 943 F.2d 595, 601 (6th Cir. 1991) (“Wynn Oil

II”) (internal quotations and citations omitted). “[C]ourts must view marks in their entirety and

focus on their overall impression, not individual features.” Daddy’s Junky Music, 109 F.3d at 283.

Such consideration should include “the pronunciation, appearance, and verbal translation of the

conflicting marks” Id.



                                                  5

   Case 3:18-cv-00910 Document 24 Filed 05/21/20 Page 5 of 10 PageID #: 121
       Here, the UPI marks differ from UNI by one letter, and the full names of each, United Press

International and United News International, differ by one word which are synonymous with one

another, “Press” and “News.” A consumer presented with only one mark and having only “a

general, vague, or even hazy, impression or recollection of the other party’s mark” might confuse

one with the other. Id. (quoting Wynn Oil Co. v. Thomas, 839 F.2d 1183, 1187 (6th Cir.

1988)(“Wynn Oil I”)).

       4. Evidence of Actual Confusion

        The plaintiff has not presented any evidence of actual confusion in this case. Courts have,

however, afforded this factor less weight when no evidence is presented. See Wynn Oil II 943 F.2d

at 601. (citing Wynn Oil I, 839 F.2d at 1188 (finding “this factor is weighed heavily only when

there is evidence of past confusion, or perhaps, when the particular circumstances indicate such

evidence should have been available.”)). Although Plaintiff has not presented evidence of actual

confusion, there is no indication that under the circumstances of this case such evidence should

have been readily available. Accordingly, the Court affords this factor little weight.

       5. Marketing Channels Used

       In evaluating the marketing channels used, the court considers “the similarities or

differences between the predominant customers of the parties’ respective goods or services” and

“whether the marking approaches employed by each party resemble each other.” Daddy’s Junky

Music, 109 F.3d at 285. Here, the parties share marketing channels and target audiences. Both

parties market their products primarily online through the internet and social media outlets to mass

consumer groups seeking online news sources. This factor, therefore, suggests a likelihood of

confusion among consumers.




                                                 6

   Case 3:18-cv-00910 Document 24 Filed 05/21/20 Page 6 of 10 PageID #: 122
        6. Likely Degree of Purchaser Care

        “In assessing the degree of purchaser care, courts typically use a ‘typical buyer exercising

ordinary caution’ standard.” The Row, 2018 WL 7107543, at *4 (citing Leelanau Wine, 502 F.3d

at 519)). “In general, the less care that a purchaser is likely to take in comparing products, the

greater the likelihood of confusion.” Wynn Oil II 943 F.2d at 602. Plaintiff contends the degree of

care of consumers browsing free news services on the internet is low. (Doc. No. 23, PageID# 102).

The Court agrees. Given the likely low degree of purchaser care, this factor supports a finding of

likelihood of confusion.

        7. Intent of Defendant in Selecting the Mark

        Intentional infringement is not a necessary to find a likelihood a confusion, but it

strengthens the claim. Wynn Oil I, 839 F.2d at 1189. As no discovery has taken place in this action,

there has been no proof as to the intent of Defendants in their selection of their marks. “Intent is

an issue whose resolution may benefit only the cause of senior user, not of an alleged infringer.”

Leelanau Wine, 502 F.3d at 520 (quoting Daddy’s Junky Music, 109 F.3d at 287). The Court,

therefore, regards this factor as neutral.

        8. Expansion of the Product Lines

        The final factor for consideration is the possibility that either party will expand his

business to compete with the other or be marketed to the same consumers. The Row, 2018 WL

7107543, at *5. As stated above, UNI and Global One already compete in the online market as

news-distribution services. Thus, this factor weighs in favor of UPI. See id. (expansion of product

lines factor weighed in favor of infringement when businesses were already in direct competition).

        Taken together, these factors weigh principally in favor of a finding of a likelihood of

confusion between the marks UPI/United Press International and UNI/United News International.



                                                 7

   Case 3:18-cv-00910 Document 24 Filed 05/21/20 Page 7 of 10 PageID #: 123
       For the reasons stated, the Plaintiff has established the elements of a claim for trademark

infringement and is entitled to default judgment on this claim.

B. Permanent Injunction

       Plaintiff requests the Court permanently enjoin Defendants from infringing the UPI marks

and have submitted a proposed order detailing the relief requested.

       The Lanham Act provides that a court may grant an injunction “according to the principles

of equity and upon such terms as the court may deem reasonable, to prevent the violation of any

right of the registrant of a mark registered in the Patent and Trademark Office” or to prevent the

violation of any common law trademark rights. 15 U.S.C. § 1116(a).

       In determining whether a permanent injunction is appropriate, courts consider whether (1)

the plaintiff will suffer an irreparable injury absent an injunction; (2) legal remedies, such as money

damages, provide inadequate compensation; (3) the balance of hardships warrant an injunction;

and (4) the public interest would not be disserved by an injunction. Lucky’s Detroit, LLC v.

Double L., Inc., 533 F. App’x 553, 555 (6th Cir. 2013).

       The Court finds that Defendants continued infringement on Plaintiff’s marks will result in

irreparable injury that cannot be adequately remedied by money damages and that an injunction

will serve the public interest. Moreover, on balance, the equities favor an injunction. See Audi

AG v. D’Amato, 469 F.3dd 534, 550 (6th Cir. 2006) (“[An infringer] faces no hardship in refraining

from willful trademark infringement.”). Accordingly, the Court finds a permanent injunction is

appropriate in this case.

       Turning to the terms of the requested injunction, Plaintiff proposes the injunction apply to

Defendants Global One f/k/a United News International, Stanley W. Fields, and Kurt M. Thomet

and “all those in active concert or participation with Defendants.” Plaintiff requests the Court



                                                  8

   Case 3:18-cv-00910 Document 24 Filed 05/21/20 Page 8 of 10 PageID #: 124
order that “any person or entity in active concert or participation with Defendants and with notice

of the injunction, including internet search engines, web hosting and Internet service providers,

domain name registrars, domain name registries, email service providers, social media network

operators (including but not limited to Facebook, Twitter, and YouTube), and payment processors,

cease facilitating access to any or all domain names, websites, accounts, content, and services

through which Defendants engage in unlawful use of the aforementioned marks.”

       Fed. R. Civ. P. 65(d)(2) addresses who may be bound by an injunction:

          (2) Persons Bound. The order binds only the following who receive actual
          notice of it by personal service or otherwise:
               (A) the parties;
               (B) the parties’ officers agents, servants, employees, and attorneys; and
               (C) other persons who are in active concert or participation with anyone
                   described in Rule 65(d)(2)(A) or (B).

       Plaintiffs have not demonstrated that anyone outside of the Defendants – and their officers,

agents, servants, employees, or attorneys – are “in active concert or participation” with Defendants

and the Court declines to enter an injunction that directly affects the rights of third parties.

Accordingly, the Court will limit the terms of the injunction to the Defendants named in this case.

       In addition, Plaintiff’s proposed order seeks to enjoin Defendants from “using any copy or

colorable imitation of a mark registered to Plaintiff UPI with the United States Patent and

Trademark Office, [] including but not limited to the marks UNI and UNITED NEWS

INTERNATIONAL.” The claims for trademark infringement considered by the Court were only

with regard to the marks UNI and UNITED NEWS INTERNATIONAL. Plaintiff has not raised

issues regarding infringement of any other marks. The injunction will be limited to the marks

considered in this case.




                                                 9

   Case 3:18-cv-00910 Document 24 Filed 05/21/20 Page 9 of 10 PageID #: 125
                                       III. CONCLUSION

       For the reasons stated above, Plaintiff is entitled to default judgment on its claim for

trademark infringement.     The motion for default judgment is, therefore, GRANTED and

judgement will enter for Plaintiff on this claim. The Court will enter an Order enter an Order

enjoining Defendants from infringing Plaintiff’s marks. In addition, pursuant to Plaintiff’s request,

all remaining claims are DISMISSED without prejudice.

       An appropriate Order will enter.

                                                      ____________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                 10

   Case 3:18-cv-00910 Document 24 Filed 05/21/20 Page 10 of 10 PageID #: 126
